Citation Nr: 0404145	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder, to include residuals of a lower back injury and 
degenerative disc disease of the lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  An April 2002 rating decision denied the veteran's 
request to reopen a claim for problems with both feet and 
denied entitlement to service connection for residuals of an 
injury to the low back.  The veteran disagreed with those 
determinations by a statement received in May 2002, and the 
RO issued a statement of the case in November 2002.  The 
veteran's timely substantive appeal was received in December 
2002.

In his December 2002 substantive appeal, the veteran 
requested a Travel Board hearing.  By a statement dated in 
June 2003, the veteran accepted a videoconference hearing 
before the Board.  The undersigned Acting Veterans Law Judge 
conducted the requested videoconference hearing in July 2003, 
as designated by the Chairman under 38 U.S.C.A. § 7107(b), 
(c) (West 2002).

In August 2003, the veteran submitted a private medical 
statement which is relevant to the claims on appeal.  The 
veteran also submitted a specific statement signed by him and 
dated in July 2003 which waived consideration of that private 
medical statement by the agency of original jurisdiction.

The claim of entitlement to service connection for a low back 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you, the veteran, 
if further action is required on your part.




FINDINGS OF FACT

1.  All evidence necessary for review of the issue addressed 
in this decision has been obtained, and VA has satisfied the 
duty to notify the veteran of the laws and regulations 
applicable to his claim and the evidence necessary to 
substantiate the claim.

2.  In January 1995, the United States Court of Appeals for 
Veterans Claims (Court) affirmed a June 1993 Board decision 
which denied service connection for bilateral foot disorders, 
and, judgment having been entered, the Court decision and the 
Board decision are final.

3.  The evidence received since January 1995 is cumulative 
and repetitive of the evidence already of record, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant, either by 
itself or when considered with the previous evidence of 
record, that it must be considered in order to fairly decide 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1993 Board decision and the January 1995 Court 
decision which denied a claim of entitlement to service 
connection for a bilateral foot disorder, to include hallux 
valgus, pes planus, a fungus disorder, and calluses and 
bunions, are both final.  38 U.S.C.A. §§ 7103, 7104, 7252, 
7292 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2003).

2.  New and material evidence has not been submitted, and the 
Board has no authority to reopen a claim of entitlement to 
service connection for a bilateral foot disorder.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (as in effect prior to Aug. 29, 2001), 20.1105 
(2002)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a bilateral foot disorder.  

Duty to assist 

Under provisions known as the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and in effect when the 
veteran submitted this October 2001 request to reopen a 
claim, VA has a duty to notify the veteran and his 
representative, if he is represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2003). Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The RO has fulfilled its duties to inform and assist the 
veteran.  Soon after the veteran submitted his October 2001 
claim, in November 2001, the RO provided a letter 
specifically notifying the veteran of the enactment of the 
VCAA and explaining the provisions of that act, including 
VA's duties to the veteran and the veteran's responsibilities 
to assist with the development of the claim.  The letter 
notified the veteran that a claim for service connection for 
a bilateral foot condition had previously been denied and 
that new and material evidence was required to reopen the 
claim.  

By the discussion in an April 2002 rating decision and in the 
cover letter notifying the veteran of that rating decision, 
the RO again notified the veteran that new and material 
evidence was required to reopen the claim for service 
connection for a bilateral foot disorder, and the RO 
described the characteristics of new and material evidence.  

After the veteran disagreed with the April 2002 determination 
that new and material evidence was required, the RO provided 
an August 2002 letter which described resolution of 
disagreement through the Decision Review Officer process.  
After receiving the veteran's election, the RO issued a 
statement of the case (SOC) in November 2002.  That SOC 
explained why the additional evidence associated with the 
claims file since the prior final decision was not new and 
material.  

The RO's November 2001 letter to the veteran advised the 
veteran of his responsibility to identify evidence, and 
advised the veteran that VA would assist him to obtain 
medical records or other records, if he provided sufficient 
information, and that VA would obtain identified governmental 
documents.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The Board concludes that this document 
complied with VA's notification requirements.

As for VA's duty to assist a veteran, the veteran has not 
identified any evidence to support his claim.  The veteran 
has contended that VA did not properly consider a statement 
from a former fellow servicemember that the veteran 
previously submitted, and has contended that VA did not apply 
the reasonable doubt standard properly in his case, since his 
service records are thought to have been burned while stored 
by the government.  Neither of these contentions identifies 
any additional relevant evidence which VA may assist the 
veteran to obtain.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed foot disorder) 
records exist that have not been obtained.  

Additionally, the veteran had an opportunity to present his 
arguments and provide or identify new and material evidence 
at a July 2003 hearing before the Board.  When asked at the 
videoconference Board hearing whether he had any new evidence 
to present regarding his foot disorder, the veteran 
specifically indicated that he had already presented all the 
evidence he had, except that he hoped to obtain an additional 
medical statement of opinion.  (Hearing transcript at p. 12).  
He stated that he had not sought treatment other than through 
VA facilities, and acknowledged that the relevant evidence 
was of record.  (Hearing transcript at p. 13).  The veteran 
requested that the record be held open for 60 days to afford 
him an opportunity to submit additional evidence, and the 
veteran submitted an additional private medical statement in 
August 2003.  

The veteran was afforded VA examination in December 2001 
after he submitted the request to reopen the claim for 
service connection for bilateral foot disorders, and that 
examination report is of record.  

The Board finds that the actions taken by the RO to assist 
the veteran and the RO's notifications to the veteran of the 
evidence required to substantiate the claim addressed in this 
decision have met the duties specified in the VCAA.  
Accordingly, the Board may issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

The Board notes that, in the November 2002 SOC, the RO 
advised the veteran of the definition of new and material 
evidence under 38 C.F.R. § 3.156 as in effect prior to August 
29, 2001.  Prior to August 29, 2001, new and material 
evidence was defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

Effective August 29, 2001, 38 C.F.R. § 3.156 was revised.  
The revised provision sets more stringent standards for new 
and material evidence.  The newly adopted regulations 
specifically provide that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

Because the veteran submitted his claim after August 29, 
2001, the more stringent standard for new and material 
evidence should have been applied.  However, since the 
veteran was notified of the prior, less stringent, definition 
of new and material evidence, the Board has applied that 
standard.  Since the standard applied by the RO, and 
therefore, by the Board, is more favorable to the veteran 
than the current standard, the veteran is not prejudiced by 
this error in the SOC.  The Board further notes that the 
outcome of the claim is the same, regardless of which 
standard for new and material evidence is applied.  The 
additional evidence provided by the veteran's testimony and 
the August 2003 private medical statement does not establish 
any unestablished fact necessary to substantiate the claim, 
since the new evidence reiterates that the veteran has had 
foot problems for many years, but does not address the 
etiology or onset of those foot problems.  The new evidence 
does not raise a reasonable possibility of substantiating the 
claim, since the new medical evidence does not address the 
onset or etiology of the veteran's current foot problems.  
The veteran's lay testimony that he had foot problems in 
service is repetitive and cumulative of evidence already of 
record, and does not raise a reasonable possibility of 
substantiating the claim.  The veteran's testimony does not 
directly bear on the question at issue, which is whether the 
veteran has a current foot disorder which had its etiology or 
onset in service or has been chronic and continuous since 
service.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of the claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001). 

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993).

Analysis

By a decision issued in June 1993, the Board denied 
entitlement to service connection for bilateral foot 
disorders, including hallux valgus, pes planus, a fungus 
disorder, and calluses and bunions.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court), which, by a decision issued in 
January 1995, affirmed the Board's decision.  38 U.S.C.A. 
§ 7252.  The veteran did not appeal that decision to a higher 
court, and judgment was entered later in 1995.  38 U.S.C.A. 
§ 7292.  The Court's decision, and the Board decision 
affirmed by the Court, are final as of the date of entry of 
judgment by the Court in 1995.  38 U.S.C.A. §§ 7104, 7292.  

The veteran's claim of entitlement to service connection for 
a bilateral foot disorder may be reopened only if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  Only evidence presented since the last final decision 
on any basis, either upon the merits of the case, or upon a 
prior adjudication that no new and material evidence had been 
presented, will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  A claim for 
service connection for bilateral foot disorders has not been 
considered, on any basis, since the Court's January 1995 
decision or the 1993 Board decision affirmed by the Court.  

The evidence which was of record at the time of the Board's 
June 1993 decision and the Court's January 1995 decision 
included service medical records.  A January 1951 induction 
examination discloses that the veteran's feet were described 
as normal.  In July 1951, the veteran complained of pain 
along the right costal margin of the left foot.  Edema was 
noted.  A callus on one foot was trimmed, and the right side 
of the foot was strapped.  There are no further references to 
a foot disorder in the service medical records associated 
with the claims file.  The available service medical records 
reflect that the veteran was admitted for treatment in 
February 1953 for a disorder not related to the feet; the 
veteran was also treated for dental disorders in service.  On 
separation examination conducted in March 1953, the veteran's 
feet were again described as normal.

In May 1966, the veteran, in pertinent part, sought service 
connection for foot trouble.  The RO determined that the 
veteran did not have a chronic foot disorder in service, 
since it appeared that the callous for which he was treated 
was an acute disorder.  The claim for service connection was 
denied.  

In August 1990, the veteran sought service connection for a 
disorder of the feet and indicated that he had been treated 
for his feet in 1951 in service.  The veteran was advised 
that new and material evidence was required.  He submitted an 
August 1990 VA clinical record which disclosed that he 
provided a history of having painful feet for 40 years, since 
prior to his discharge from service.  A diagnosis of 
bilateral onychomyositis and hammertoes was assigned.  August 
1990 radiologic examination disclosed severe bilateral hallux 
valgus, possible pes planus, and a small exostosis arising 
from the dorsal service of the scaphoid of the left foot.  

The veteran also submitted July 1985 private clinical records 
reflecting that he was treated for fungus of the toenails and 
July 1988 private treatment records reflecting a diagnosis of 
hallux valgus with swelling over the bunion.  

The veteran also submitted a statement, dated in October 1990 
and received in November 1990, from RBB, who indicated he was 
a fellow former service member who had served with the 
veteran.  RBB stated that, while they were stationed together 
in service, the veteran complained to him on several 
occasions that his feet hurt.  

In April 1991, the veteran submitted a letter from the United 
States Postal Service reflecting release to the veteran of a 
1956 Personnel Action and attached statement from B.F.S.  The 
personnel action and letter disclosed that the veteran had 
been terminated during a probationary period with the Postal 
Service due to unsatisfactory performance of duties.  The 
Postal Service documents did not reference a medical 
disability or foot trouble.  

The veteran asserted that the service medical records were 
incomplete.  In response to a 1990 request for records, the 
National Personnel Records Center (NPRC) indicated that it 
was unable to locate records for the veteran and that the 
records would have been stored in an area damaged by a fire 
at that facility in July 1973.  The RO requested a search of 
alternate records, including information from hospital 
admission cards created by the Office of the Surgeon General, 
Department of the Army.  A record located in that search 
disclosed no additional information regarding the veteran's 
feet.   

The veteran and RBB testified at a hearing conducted by the 
RO in April 1991.  The veteran testified that he was seen on 
sick call "six or seven times" during basic training, and 
that he was seen for his feet several times while stationed 
in France.  

RBB testified that he and the veteran were stationed together 
during basic training, and he recalled that the veteran had 
complained about his feet hurting.  RBB noted that "mostly 
all of us had foot trouble" but that no one other than the 
veteran got light duty because of foot trouble.  

At a personal hearing conducted in April 1991, the veteran 
testified that he was unable to carry out his duties as a 
postal carrier, and could not retain that job, because of his 
foot disorders.  He further testified that he began having 
problems near the end of basic training with his skin peeling 
off and with his toenails.  He indicated that his feet were 
soaked in a solution several times.  The veteran reported 
that he went to sick call several times and was given light 
duty.  He reiterated that he was treated for his foot 
problems while stationed in France.  He testified that he was 
seen by a private physician soon after his service discharge.  
He testified that he was treated at the VA Medical Center 
(VAMC) in 1954 through 1956 and that he was treated at that 
same VAMC in during the 1960s, 1970s, and 80s as well, 
although the location and buildings changed over that period.  

The RO determined that the veteran had submitted new and 
material evidence to reopen the claim, and denied service 
connection for a bilateral foot disorder on the merits.  The 
veteran appealed that determination to the Board.  In a June 
1992 decision, the Board remanded the claim, directing the RO 
to attempt to obtain VA treatment records for the veteran 
prior to 1990.  The RO requested those records, but the 
search for additional records was unsuccessful.  

F.W.D., M.D., submitted a December 1992 statement which 
reflected that he had referred the veteran to another 
provider for foot trouble in 1974.  

In a June 1993 decision, the Board found that the evidence 
established that a foot disorder treated during the veteran 
service was acute and transitory and resolved.  The Board 
noted that the private medical statement indicating that the 
veteran required treatment for his feet in 1974 did not 
establish continuity, as that statement first showed 
treatment for a foot disorder more than 22 years after the 
veteran's service discharge.  The Board concluded that, in 
the absence of evidence of post-service medical treatment of 
any foot disorder until 22 years after the veteran's service 
discharge, the preponderance of the evidence was against the 
claim.  By a decision issued in January 1995, the Court 
affirmed the Board's decision.  

In October 2001, the veteran submitted a claim for an 
increased evaluation for problems with both feet.  In 
November 2001, the RO notified the veteran that new and 
material evidence to support the request to reopen the claim 
for service connection for bilateral foot disorders was 
required, because that claim had been previously denied.  

On VA examination conducted in December 2001, the veteran 
reported having sustained frostbite of the feet in 1951, with 
pain, stiffness, swelling, and numbness since that time.  
There were callosities on the planter aspect of both feet.  
Severe onychomycosis of both feet was noted.  Patchy 
eczematous lesions of both legs were also noted.  There was 
also moderate hallux valgus with moderate degenerative 
changes of the first metatarsophalangeal joint on both feet.

At a videoconference hearing before the Board in July 2003, 
the veteran specifically stated that he had no new evidence 
to present.  He did state that a provider who had treated him 
might provide a statement relating a current foot disorder to 
the veteran's service.  The veteran testified as to his 
belief that he had already been granted service connection 
for a foot disorder and that he had been told he would 
receive compensation for his foot problems following his 
service discharge.

In August 2003, the veteran submitted a private medical 
statement from A.C.D., M.D., whose stated that the veteran 
had suffered "for many years" with severe foot problems.

The only other evidence associated with the file since the 
January 1995 Court decision consists of correspondence.  The 
Board informed the veteran, in May 1995, that he was being 
afforded an opportunity to review his claims file to 
determine if it had been tampered with by a Board employee.  
In September 1995, the veteran's nephew wrote to the 
President of the United States regarding the veteran's claim.  
Responses to that letter are of record.   The veteran also 
submitted a claim for improved pension in august 1996.  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted since the 
Court's January 1995 decision to reopen the veteran's claim 
of entitlement to service connection for a bilateral foot 
disorder.  
The veteran has submitted several written statements, but 
those statements are cumulative of evidence already submitted 
at the time of the Board's 1993 decision.  The veteran's 
testimony at his July 2003 is cumulative of allegations 
already of record, because his contention that his service 
medical records were incomplete and his contention that post-
service VA clinical records were incomplete were addressed by 
the Board in its 1993 decision and by the Court in its 
January 1995 decision.  

The report of the December 2001 VA examination reflects that 
the veteran reported a history of having foot trouble 
beginning in service.  As this history is the same history 
that the veteran provided prior to the final decisions of 
record, without identification of any additional objective 
documentation of the continuity of foot trouble subsequent to 
service, this evidence is repetitive and cumulative, and is 
not new or material.  

The only "new" information is a statement by the veteran 
that he may have incurred frostbite in service.  To the 
extent that this statement may reflect that the veteran 
desires to submit a claim of entitlement to service 
connection for frostbite, the veteran may present that new 
claim to the RO.  Under the circumstances, where the veteran 
has not previously alleged that he frostbite in service, and 
where that disorder has not been previously considered or 
medically diagnosed, the veteran's statement that he believes 
he incurred frostbite of the feet in service is not new and 
material evidence to reopen the appealed claim of entitlement 
to service connection for a bilateral foot disorder, but 
rather is a new claim that he may present to the RO without 
consideration of whether there is new and material evidence.  
See Ephriam v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (error to 
treat disability as intertwined with original claim where new 
claim based on new diagnosis of separate disorder is 
presented).

The only item of evidence which relates to the etiology of 
the appealed bilateral foot disorder, other than the 
veteran's own assertions, and which has been associated with 
the claims file since January 1995 is the August 2003 medical 
statement from Dr. A.C.D.  However, Dr. D.'s statement that 
the veteran has "suffered for many years" with foot 
problems is cumulative of evidence already of record which 
establishes that the veteran has several diagnosed foot 
disorders, and is cumulative of evidence that the veteran has 
been treated since 1974 for foot problems.  

The evidence of record at the time of the Court's decision 
clearly established that the veteran had long-standing foot 
disorders.  Dr. D.'s statement does not directly bear on 
whether any of the veteran's long-standing foot disorders 
were incurred during or  etiologically related to his 
military service.  Dr. D.'s statement is not so significant, 
when viewed by itself or in connection with the evidence 
previously assembled, as to require that the statement be 
considered in order to fairly decide the merits of the claim.  
Thus, Dr. D.'s statement is not new and material evidence as 
defined by 38 C.F.R. § 3.156 prior to August 29, 2001.

The Board further notes that the veteran's statements, 
allegations, testimony, and the August 2003 medical 
statement, when considered together, do not raise any 
reasonable possibility of changing the outcome of the claim.  
Thus, the evidence associated with the claims file since 1995 
does not meet the revised definition of new and material 
evidence as effective from August 29, 2001.

The Board finds that the veteran has not submitted new and 
material evidence under any applicable standard.  The appeal 
to reopen a claim of entitlement to service connection for a 
bilateral foot disorder must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a bilateral 
foot disorder, that benefit remains denied


REMAND

The veteran contends that he incurred a back injury in 
service, and contends that the residuals of that injury 
resulted in a current low back disorder.  The SGO record 
obtained reflects in-service treatment of a sacroiliac 
disorder.  The December 2001 VA examination report assigned a 
diagnosis of severe degenerative disc disease of the lumbar 
spine, which the examiner commented "may be 
uncharacteristic" of the age group of the veteran.  In view 
of the lack of additional information about the veteran's 
treatment in service, as the result of presumed fire-related 
destruction of the veteran's records, and given the December 
2001 examiner's statement, further development of the claim 
for service connection for residuals of a low back injury is 
required.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
particular, the veteran should be afforded the opportunity to 
submit or identify alternative types of evidence which might 
provide a more complete picture of his low back disorder 
proximate to service.  

Also, because the courts have determined subsequent to the 
RO's decisions in this case that a claimant must be provided 
with explicit notice of enactment of the VCAA and all 
provisions of that Act, the record should be examined to 
assure that all notice required under VCAA has been provided.  
E.g., Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should again be notified 
of the enactment of the VCAA and advised 
of the provisions of that act.  The 
veteran should be advised of the evidence 
required to substantiate his claim for 
service connection for a low back 
disorder.  In particular, the veteran 
should be advised that clinical evidence 
or other evidence supporting his 
contention that his low back disorder 
began in service, was present within one 
year following his service separation, or 
has been present continuously since his 
service would assist him to substantiate 
his claims.  The veteran should again be 
advised of his responsibilities under the 
Act, and of VA's duties and 
responsibilities, and what evidence he is 
responsible to provide or identify and 
what evidence VA is responsible to assist 
him in obtaining.  

The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied.  Any notice given, or action 
taken thereafter, must comply with 
controlling guidance and current law 
during the course of the REMAND.

2.  The veteran should be afforded an 
opportunity to submit alternative 
evidence regarding the onset and etiology 
of a low back disorder.  He should be 
advised that any evidence of a low back 
disorder proximate to service would be 
relevant, including statements from co-
workers or other individuals, insurance 
examination reports, employment clinical 
records, or the like.    

3.  The veteran's current VA clinical 
records at the Atlanta, Georgia VA 
Medical Center (VAMC) from October 2001 
to the present, should be obtained, and 
records from any Atlanta VAMC from March 
1953 to the present should be requested.  
In particular, all reports of Imaging 
Studies (x-ray, myelogram, MRI, CT) 
should be requested, and the VAMC should 
be requested to determine whether there 
are any administrative records available 
which would reflect previous treatment 
dates or facilities.  

The veteran should more specifically 
identify the approximate years of his 
treatment at the Bay Pines VA facility 
referenced in his Board hearing, and 
clinical records for the identified years 
should be sought from that facility.  The 
veteran should be afforded the 
opportunity to identify any treating VA 
facility other than in Atlanta since his 
service discharge.  VA clinical records 
from any VAMC the veteran identifies as 
having treated him for a low back 
disorder since his service discharge 
should be requested. 

4.  The veteran should be asked to 
identify private (non-VA) providers of 
medical treatment for his low back since 
his service discharge, especially private 
providers who may have treated him while 
he was employed.  The identified private 
medical records should be obtained.  

5.  After the development described above 
is completed, the veteran should be 
afforded VA examination of the back as 
necessary to determine the etiology and 
onset of each current low back disorder.  
The examiner should review relevant 
portions of the claims folder, to include 
the service medical records and post-
service VA and private clinical records 
related to the veteran's low back 
disorder.  All indicated tests and 
studies should be performed.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent likelihood or 
more) that the veteran has a current low 
back disorder which is etiologically 
related to or had its onset in service, 
and should provide an explanation for the 
conclusion reached.  

6.  The RO should then readjudicate the 
issue on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.  
After the appropriate period of time for 
response, the case should be returned to 
the Board for final review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	D.  Havelka,
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



